Honorable~Joseph 'C. Ternus,   Opinion No.'w-296.
County Attorney,
San Patricia County;           Re:   Whether or not persons
Sinton, Texas                        residing in area recently
                                     an.nexedby the City of
                                     Ingleslde are residents
                                     of Ingleside and quall-
                                     fied to vote In local
                                     opt!.onelection on Mov-
                                     ember 9th; which was
                                     ordered prior to annex-
Dear Mr. Ternus:                     atlon.
          You have requested our.opinlon tiithreference to
the following two questions:

          1. Whether Aransas Pass has the right to
     complete Its annexation which was begun on
     October 15th without regard to the fact ,that
     Ingleslde has later passed annexation.ordinances
     covering the same land. If Aransas Pass does
     have the right to complete its annexation, it
     would necessarily follow that the persons resid-
     ing In the area being annexed 'by Aransas Pass
     would not be eligible to vote In the Ingleside
     Dry Election on November 9th.
          2. Whether in your opinion any ordinance
     annexing territory to Ingleside which Would
     Increase its superficial area to more than four
     square miles is void, and any person residing
     In such area to be annexed would not be eligible
     to vote In the Ingleside Dry Election.
          From your letter we have determined the following
facts;
          Aransas Pass is a Home Rule city and took
     the first step towards annexing the area in
     question on,October 15, 1957. On October 16,
     1957, the City of Ingleside, a general law city,
     started proceedings to annex substantially the
     same land, which proceeding has been completed
     by the City of Ingleslde. Prior to October 16,
Hororable Joseph C. Ternus, Page 2 (W-296).


     a local option election was ordered for the
     City of Ingleside, to be held on November 9,
     1957.  Ingleside is a city of between two
     thousand and five thousand population, and
     the recent annexation has increased the area
     within the city boundaries to approximately
     sixteen square miles.
           Ingleside is a general law city, organized under
Chapter 12, ~TItle 28, Vernon's Civil Statutes,,,an,d
                                                    the recent
annexation  was made under the provisions of Article 1135,
Vernon's Civil Statutes, which reads as follows:
          "Whenever a majority of the inhabitants,
     who are qualified voters of any territory
     adjoining the limits of any town or village
     Incorporated hereunder, shall vote in favor of
     becoming a part of said town or village, any
     three of them may make affidavit to such fact
     and file such affidavit with the mayor of said
     town or village, and such mayor shall certify
     the same to the council of said town or village.,
     Thereupon, such council may, by ordinance, re-
     ceive such inhabitants as a,part of said town
     or village. Thenceforth the territory so
     received shall be a part of said town or village
     and the inhabitants shall be entitled to all
     the rights and privileges of other citizens  and,
     bound by all the acts and ordinances made,in
     conformity thereto and passed in pursuance of
     this chapter; provided, that the area of no
     town or village shall ever exceed that of
     titles or towns, as provided for in chapter
     one of this title."
           In the foregoing statute and particularly the last
clause thereof, which reads "provided, that the area of no
town or village shall ever exceed thaL of cities or towns, as
provided for in chapter one of this title", the Legislature
Intended to impose limitations upon the power of the city or
town after incorporation to increase its superficial area by
annexation   of additional territory beyond the limits imposed
upon said cities   and towns In Article 971, V.C.S. Clt oftDeer
Park v. State ex rel Shell Oil Co., 259 S.W. 2d 281+*
App. 1953) aff'd. 154,Tex.124, 275 S.W. 2d 77 (1954).
          Article 971.reads as follows:
_.    r   _   ,




     Honorable Joseph~C. Ternus, Page 3 (W-296).


                        ??o city or~town in this State shall be
                  hereafter incorporated under the provisions of
                   the general charter for citie~sand towns con-
                  tained fin this title with a superficial area
                   of more than two square miles, when such ,town
                  or city has less than two thousand Inhabitants,
                  nor 'more than f,oursquare miles when such city
                  or town has more than tn.0thou:sandand less
                   than five thousand inhabitants, nor more than
                  nine,square miles, when such city.or town has
                  more than five and less than ten thousand
                  Inhabitants. The,mayor and board of aldermen,
                  ~immedlately after they qualify as such officers,
                   shall pass an ordinance causing an actualsurvey
                  of the boundaries of such town to be made accord-
                   ing to the boundaries designated in the petition
                  for ,incorporaMon and the field notes thereof
                  recorded 2~n'theminute book of such town or
                  city,  and ,also,in the record book,sof d,eedsin
                   the count,y‘in. which such city or town is situated."
               Ingleside is a city of between two and five thousand
     population, and its recent annexation 'wouldenlarge its area
     to approximately sixteen  square miles, as opposed to the ,four
     square ,mile limit placed on it by the provisions of the ~fore-
     going statute.
               Under these facts the City of Ingleside was without
     authority to make the recent annexation and for .this reason the
     attempted annexation was invalid. City of Port Arthur v. Gaskln,
     107 S.W. '2d 610 (Tex. Clv. App. 1937); Spurlin v. State, 51 C.A.
     266, 115 S.W. 130 (1908). It follows that voters living in the
     area annexed to the City of Ingleslde by the recent annexation
     are not legal residents of the City of Ingleside and are not
     eligible to vote in the local option election to be held Novem-
     ber 9, 1957. Our answer to your second question makes unneces-
     sary an answer to your first question.



                                          SUMMARY



                                 Persons residing in area of
                          recent annexation to the city of
Honorable Joseph C.,Ternus, Page 4 (w-296).,


             Ingleslde are not legal residents    <
             of that city, and therefore, are
             not eliglble~to vote in the city's
             local option election to be:held
             November 9, 1957.,
                                 Yours very truly,




GC:pf
APPROVED:,
 OPINION COMMITTEE
.Geo. P. Blackburn, Chairman
Leonard Passmore
 John Reeves
 J. C. Davis, Jr.
 REVIEWED FOR THE ATTORNEY GENERAL
 By:    James N. Ludlum.